Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
Claims 1-20 have been examined in this application. This communication is the first action on the merits.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/23/2022 is in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Claim 1 is directed towards a method, thus meeting the Step 1 eligibility criterion. Claim 1 does recite the abstract concept of a commercial interaction – i.e. including advertising activities/behaviors and business relations/sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: receiving content from a given user/selecting a metric for measuring performance of the content/measuring performance of the content/computing a value of the performance of the content based on the selected metric/updating a restricted use token wallet stored in a profile for the given user based on the computed value of the performance of the content. Claim 1 also recites the abstract concept of a mathematical concept – i.e. mathematical calculations, which has been identified as an abstract idea by the 2019 PEG: computing a value of the performance of the content based on the selected metric.
	This judicial exception is not integrated into a practical application. Claim 1 includes the additional element of a messaging application, which represents a generic computing element. The additional elements do not, alone or in combination, improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea. 
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above with respect to the integration of the judicial exception into a practical application, the messaging application represents a generic computing element. The additional elements do not, alone or in combination, improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself. The claim is not patent eligible.
Independent claims 19-20 are directed to a system and computer-readable medium for performing the claimed limitations of claim 1, thus meeting the Step 1 eligibility criterion. The claims recite the same abstract idea of Claim 1. The claims perform the claimed limitations of claim 1 using only generic components of a networked computer system. Therefore, the claims are directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1.
Remaining dependent claims 2-8 further narrow the abstract ideas of the independent claims. The claims include no other additional elements. There are no additional elements that, alone or in combination with the other additional elements, improve the functioning of the computing device or another technology/technical field, or apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  



Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 11, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable in view of Sicora (10684738) in further view of Yantis (KR20210127132-A).
As per Claims 1, 19-20, Sicora teaches a method, system and computer-readable medium comprising:
a processor (at least fig2 and associated text)
receiving, by a messaging application, content from a given user;  (at least col45 – last para overlapping col46 – the user submits a post; the application is an application through which messaging content can be exchanged [messaging app] – at least col5, lines 15-25)
selecting a metric for measuring performance of the content on the messaging application  (at least: col 72, first para)
measuring performance of the content on the messaging application;  (at least: col 72, first para)
computing a value of the performance of the content on the messaging application based on the selected metric;  (at least: col 72, first para, at least fig44 and associated text)
Sicora teaches a user profile that receives incentives, construed as a token wallet in a user profile, and updating a token wallet stored in a profile for the given user based on the computed value of the performance of the content – at least col140, lines 5-45: users can receive incentives to produce content and to enhance user engagement with the content they generate, based on the content performance - at least: col 72, first para. 
Yantis further teaches:
a restricted use token wallet (at least: page 19 of 210 – tokenized tokens may be exchanged, regifted, and/or redeemed. The types of transactions a token may participate in may be constrained.)
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Sicora’s existing features, with Yantis’s feature of a restricted use token wallet, so that tokens can be transferred, redeemed or otherwise traded, which provides virtual item trading convenience – Yantis, abstract. Furthermore, the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per Claim 2, Sicora in view of Yantis teach:
the content comprises a video submitted by the given user.  (Sicora, at least: at least col45 – last para overlapping col46, fig3A and associated text – the user submits a post; the post may include a user-generated video)
As per Claim 3, Sicora in view of Yantis teach:
the metric comprises a number of times the video has been viewed by other users on the messaging application, and wherein measuring performance comprises updating a view count value each time the content is viewed at least partially by a unique user of the messaging application.   (video content on a messaging app - at least col45 – last para overlapping col46, fig3A and associated text – the user submits a post; the post may include a user-generated video, the application is an application through which messaging content can be exchanged [messaging app] – at least col5, lines 15-25. At least col 126, last para: number of times the content has been displayed on other computing devices.)
As per Claim 11, Sicora in view of Yantis teach:
the value represents a revenue share between the messaging application and the given user.  (Sicora, messaging app and users - the application is an application through which messaging content can be exchanged [messaging app] – at least col5, lines 15-25, revenue share between influencers [users] and the messaging app – at least col 140, 2nd para: influencers can receive revenue percentages.)



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable in view of Sicora (10684738) in further view of Yantis (KR20210127132-A), in even further view of Ahanger (20080307454).
As per Claim 4, Ahanger teaches:
the metric comprises a quantity of advertisements that have been inserted into the video over a threshold period of time, and wherein measuring performance comprises an advertisement count value each time a new advertisement is associated with the content, wherein the new advertisement replaces a prior advertisement that was associated with the content.  (at least: para 17, para 300, para 117 – performance of a video clip [metric], para 295 – performance and effectiveness of the media platform and ad insertion rules [metric].)
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Sicora’s existing features, combined with Yantis’s existing features, with Ahanger’s feature of the metric comprises a quantity of advertisements that have been inserted into the video over a threshold period of time, and wherein measuring performance comprises an advertisement count value each time a new advertisement is associated with the content, wherein the new advertisement replaces a prior advertisement that was associated with the content, to use the collected data and generate reports to measure the performance/effectiveness of the media platform and ad insertion rules – Ahanger, para 295. Furthermore, the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable in view of Sicora (10684738) in further view of Yantis (KR20210127132-A), in further view of Ahanger (20080307454), in even further view of Plut (20130325572).
As per Claim 5, Sicora in view of Yantis in view of Ahanger teach ads within a video content, within a messaging application, and a metric that relates to the ads, as noted in the Claim analyses above; Plut further teaches:
comprises a quantity of advertisements that have been viewed by other users of the messaging application … and wherein measuring performance comprises updating a view count value each time the advertisement … is viewed at least partially by a user of the messaging application.    (at least: para 100 – number of ad selections and ad activations by other users)
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Sicora’s existing features, combined with Yantis’s existing features, combined with Ahanger’s existing features, with Plut’s feature of comprises a quantity of advertisements that have been viewed by other users of the messaging application … and wherein measuring performance comprises updating a view count value each time the advertisement … is viewed at least partially by a user of the messaging application, to measure an ad suggester’s effectiveness through the use of a metric – Plut, para 100. Furthermore, the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable in view of Sicora (10684738) in further view of Yantis (KR20210127132-A), in further view of Kruhoeffer (20120221406).
As per Claim 6, Sicora in view of Yantis teach a content metric, as noted above, and Kruhoeffer teaches:
the metric further comprises a first metric for measuring a first type of performance of the content and a second metric for measuring a second type of performance of the content.  (at least para 6 – performance data based on the content and associated ad  [first type of content performance, second type of content performance])
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Sicora’s existing features, combined with Yantis’s existing features, combined with Ahanger’s existing features, with Kruhoeffer’s feature of the metric further comprises a first metric for measuring a first type of performance of the content and a second metric for measuring a second type of performance of the content, to provide feedback regarding advertising – Kruhoeffer, para 6. Furthermore, the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per Claim 7, Sicora in view of Yantis in view of Kruhoeffer teach:
the first type of performance comprises an attribute of the content and the second type of performance comprises an advertisement parameter.  (Kruhoeffer, at least: para 6, para 39 – what content was viewed [attribute of the content], ad parameter- at least para 39)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable in view of Sicora (10684738) in further view of Yantis (KR20210127132-A), in even further view of Brophy (20150106446).
As per Claim 12, Sicora in view of Yantis teach a content performance metric within a messaging application, as noted in the claim analyses above, and Brophy further teaches:
the metric comprises a measure representing rarity of the content.  (at least para 7 – interesting and unique content [rare content]).
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Sicora’s existing features, combined with Yantis’s existing features, with Brophy’s feature of the metric comprises a measure representing rarity of the content, to incentivize users for creating interesting and unique content – Brophy, para 7. Furthermore, the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable in view of Sicora (10684738) in further view of Yantis (KR20210127132-A), in even further view of Loxam (9066200).
As per Claim 14, Sicora in view of Yantis teach a submitted content within a messaging application, as noted in the claim analyses above, and Loxam further teaches:
the content comprises an augmented reality element submitted by the given user that can be applied to augment one or more images captured by client devices of other users of the messaging application.  (at least: col2, lines 35-55: user -generated and uploaded augmented reality content that can be shared with other users to overlay content including video files, audio files, animations, and images – at least: col3, last para. Loxam also teaches the augmentation engine allowing users to send messages- at least: col 10, first para )
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Sicora’s existing features, combined with Yantis’s existing features, with Loxam’s feature of the content comprises an augmented reality element submitted by the given user that can be applied to augment one or more images captured by client devices of other users of the messaging application, to allows users to create/upload augmented reality content/scenarios – Loxam, col2, para 2. Furthermore, the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable in view of Sicora (10684738) in further view of Yantis (KR20210127132-A), in even further view of Gatto (20080070666).
As per Claim 17, Sicora in view of Yantis teach a submitted content within a messaging application, as noted in the claim analyses above, and Gatto further teaches:
the content comprises a gaming application, wherein the metric comprises a popularity of the gaming application on the …application.   (at least: para 106, 94, 102 – games are uploaded to the exchange portal )
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Sicora’s existing features, combined with Yantis’s existing features, with Gatto’s feature of the content comprises a gaming application, wherein the metric comprises a popularity of the gaming application on the …application, so that game creators can be rewarded in accordance with their game success  - Gatto, para 94. Furthermore, the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable in view of Sicora (10684738) in further view of Yantis (KR20210127132-A), in even further view of Ramamurti (20130346164).
As per Claim 18, Sicora in view of Yantis teach a submitted content within a messaging application and restricted use tokens, as noted in the claim analyses above, and Ramamurti further teaches:
receiving input from the given user to exchange the restricted use token wallet for a given usage;  determining that the given usage satisfies an allowable usage criterion of the restricted use token wallet; obtaining an exchange rate for the restricted use token wallet; exchanging one or more tokens stored in the restricted use token wallet for the given usage according to the exchange rate.  (at least: para 31 – exchange rate, exchanging the tokens for a given usage – at least para 37, para 56 and 53 : currency exchange limits [ allowable usage criterion is satisfied])
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Sicora’s existing features, combined with Yantis’s existing features, with Ramamurti’s  feature of receiving input from the given user to exchange the restricted use token wallet for a given usage;  determining that the given usage satisfies an allowable usage criterion of the restricted use token wallet; obtaining an exchange rate for the restricted use token wallet; exchanging one or more tokens stored in the restricted use token wallet for the given usage according to the exchange rate, to allow users to manage the currency within the user group – Ramamurti, abstract. Furthermore, the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



 The prior art of record does not teach neither singly nor in combination the limitations of claims 8-10, 13, 15-16.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Klooster (20130290510) teaches rewarding users for creating content within a social networking environment.
Klinger (20090132341) teaches rewarding content creators within a social networking environment.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandru Cirnu whose telephone number is (571) 272-7775.  The examiner can normally be reached on 8:00 AM - 5:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Alexandru Cirnu/
Primary Patent Examiner, AU 3622
11/18/2022